Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 26, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00073-CR



                    IN RE BRANDON WILLIAMS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              149th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 71723

                         MEMORANDUM OPINION

      On February 4, 2022, relator Brandon Williams filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Terri
Tipton Holder, presiding judge of the 149th District Court of Brazoria County,
“who has failed to act under 11.07(3)(c)(d) ordering defense attorney to provide his
sworn affidavit in response to the foregoing questions of unresolved issues under
Cause No. 71723.”

      Relator’s petition consists of his allegations of “unresolved issues” and
relator references in his petition Article 11.07(3)(c)(d) of the Texas Code of
Criminal Procedure. Article 11.07 establishes the procedures for an application for
writ of habeas corpus. Only the Court of Criminal Appeals has jurisdiction in final
post-conviction felony proceedings. Tex. Code Crim. Proc. Ann. art. 11.07; see
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)
(orig. proceeding). Therefore, this court has no mandamus jurisdiction in matters
related to petitions for writ of habeas corpus in criminal cases. See In re Briscoe,
230 S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding)
(“We have no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under article 11.07). To complain about any action or
inaction of the convicting court, relator may seek mandamus relief from the Texas
Court of Criminal Appeals. See Briscoe, 230 S.W.3d at 196–97.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                      PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2